                                                                                   FILED
                                UNITED STATES DISTRICT COURT                   April 9, 2020
                               EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                              EASTERN DISTRICT OF
                                                                                   CALIFORNIA


UNITED STATES OF AMERICA,                      Case Nos.
                                               2:13-CR-00169-TLN and 2:13-CR-00033-TLN,
                 Plaintiff,

      v.
                                                        ORDER FOR RELEASE OF
JACKIE LESTER SHOULTS,                                   PERSON IN CUSTODY

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JACKIE LESTER SHOULTS, Case Nos.

2:13-CR-00169-TLN and 2:13-CR-00033-TLN, Charge 18 U.S.C. § 3606, from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                 Unsecured Appearance Bond $

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                           X     (Other): Sentenced to TIME SERVED.

      Issued at Sacramento, California on April 9, 2020 at 10:10 AM.




                                      By:

                                            District Judge Troy L. Nunley
